ACCEPTED
                                                                                     02-17-00197-CR
                                                                          SECOND COURT OF APPEALS
                                                                                FORT WORTH, TEXAS
                                                                                  12/21/2017 4:39 PM
                                                                                      DEBRA SPISAK
                                                                                              CLERK

                   IN THE SECOND COURT OF APPEALS
                         FOR THE STATE OF TEXAS
                                                                     FILED IN
                                                              2nd COURT OF APPEALS
                             NO. 02-17- 00197-CR                FORT WORTH, TEXAS
                                                              12/21/2017 4:39:19 PM
                                                                  DEBRA SPISAK
                                                                       Clerk
BRYAN KEITH GARRISON
V.
THE STATE OF TEXAS


MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF
TO THE HONORABLE JUSTICES OF THE SECOND COURT OF APPEALS:


COMES NOW, BRYAN KEITH GARRISON, and files this his Motion for
Extension of Time to File Appellant’s Brief, pursuant to Rules 9 and 10 of the
Texas Rules of Appellate Procedure, and in support thereof, would show the Court
the following:


                                        I.


Appellant was convicted on June 22, 2017 in Cause No. 1484494R of the 372nd
District Court in Tarrant County, Texas. Appellant received a sentence of fifty
years in the penitentiary on the same day.
                                       II.


Appellant filed his Notice of Appeal on June 22, 2017 and his Motion for New
Trial on July 10, 2017.
                                         III.


Appellant’s attorney seeks additional time to file his brief for the following
reasons:
Appellant’s counsel has been busy preparing other briefs and for other cases. He
has started reading through the record but has not had enough time to finish a brief.


                                      PRAYER


Wherefore, premises considered, undersigned counsel prays for this Court to
extend the time for filing Appellant’s brief until February 19, 2018 which is
approximately sixty days from the current date.


                                        Respectfully submitted,

                                        /s/ Blake Burns______________
                                        BLAKE R. BURNS,
                                        Attorney for Appellant
                                        115 North Henderson Street
                                        Fort Worth, Texas 76102-1940
                                        817-870- 1544 FAX 870-1589
                                        State Bar No. 24066989
                                        bburnslaw@gmail.com
                       CERTIFICATE OF CONFERENCE


I hereby certify that I conferenced with the Tarrant County District Attorney’s
Office on December 21, 2017, and they have no objections to the Court granting
this Motion.



                                       /s/ Blake Burns______________
                                       BLAKE R. BURNS,
                                       Attorney for Appellant
                                       115 North Henderson Street
                                       Fort Worth, Texas 76102-1940
                                       817-870- 1544 FAX 870-1589
                                       State Bar No. 24066989
                                       bburnslaw@gmail.com



                          CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the foregoing Motion has been
delivered or caused to be delivered to the office of the District Attorney, 401 W.
Belknap, Fort Worth, TX 76196, on this the 21st day of December, 2017.



                                       /s/ Blake Burns______________
                                       BLAKE R. BURNS,
                                       Attorney for Appellant
                                       115 North Henderson Street
                                       Fort Worth, Texas 76102-1940
                                       817-870- 1544 FAX 870-1589
                                       State Bar No. 24066989
                                       bburnslaw@gmail.com